2200 Eller Drive P.O. Box Fort Lauderdale, Florida 33316 April 8, Dear Stockholder: You are cordially invited to attend the 2010 Annual Meeting of Stockholders (the “Meeting”) of SEACOR Holdings Inc. (the “Company”), which will be held at the offices of Weil, Gotshal & Manges LLP, located at 767 Fifth Avenue, New York, NY 10153, on May 20, 2010, at 9:00 a.m., Eastern time. All holders of record of the Company’s outstanding common stock at the close of business on March22, 2010, will be entitled to vote at the Meeting. Directors, officers and other representatives of the Company will be present at the Meeting and they will be pleased to answer any questions you may have. Whether or not you expect to attend the Meeting and regardless of the number of shares of the Company’s common stock you own, you are encouraged to read the enclosed Proxy Statement and Annual Report carefully, and to complete, sign, date and return the enclosed proxy card in the postage-paid, pre-addressed envelope provided for such purpose so that your shares will be represented at the Meeting. The prompt return of proxy cards will ensure the presence of a quorum. We hope that you will be able to attend and look forward to seeing you at the Meeting. Sincerely, Charles Fabrikant Chairman of the Board 2200 Eller Drive P.O. Box Fort Lauderdale, Florida 33316 SEACOR Holdings Inc. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be Held on May 20, 2010 April 8, To Our
